Citation Nr: 9902139	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  98-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran did not serve in combat while assigned to the 
Republic of South Vietnam.

2.  The veterans diagnosed adjustment disorder is not 
related to service.

3.  There is no diagnosis of PTSD which is based on a 
verified inservice stressor, or based on a nexus between the 
diagnosis and a verified stressor.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from March 1965 to March 
1967, with service in the Republic of South Vietnam from 
October 1965 to September 1966.  The veterans service 
medical records (SMRs) are negative for any finding regarding 
an acquired psychiatric disorder, to include PTSD.  The 
veterans January 1967 separation examination reported no 
psychiatric complaints or findings.

The veterans DD 214 reported no combat-related decorations 
or awards.  The veteran earned the Vietnam Service Medal, 
Vietnam Campaign Medal, National Defense Service Medal, Army 
Commendation Medal, and the Sharpshooter (rifle) badge.  His 
military occupational specialty (MOS) was listed as a light 
vehicle driver.  The veteran submitted a copy of an award 
citation for the Army Commendation Medal.  The citation noted 
that the veteran was cited for meritorious achievement while 
performing his duties during his tour of duty in Vietnam, 
from October 1965 to September 1966.

In February 1998, the veteran submitted a claim seeking 
service connection for PTSD.  On his VA Form 21-526, the 
veteran did not indicate any treatment for PTSD, or any other 
psychiatric condition, while in service or after service.  
The veteran also submitted private and VA treatment records 
with his claim.  The private records were from Jenkins 
Community Hospital and show that the veteran was treated in 
February 1990 for complaints of nausea, vomiting, and 
dizziness.

The VA records reflect that the veteran was seen in the 
emergency room (ER) at an unspecified VA facility in October 
1997.  The recorded complaint was that the veteran said that 
he could not eat without heartburn and vomiting for the past 
four weeks.  He could not sleep.  He was nervous and under a 
lot of stress.  He had trembling and said that bad things 
had happened to him in Vietnam and that he was having trouble 
dealing with flashbacks.  The ER physician referred the 
veteran for a psychiatric consultation.

The consultation reported that the veterans chief complaint 
was of vomiting, inability to sleep and nerves.  The 
veteran related that he had killed a man six months earlier.  
He thought the man had harmed his son, so he shot him.  He 
was on bond at the of the examination.  The veteran said that 
he had increased stress and anxiety.  He also had flashbacks 
of killing two children in Vietnam.  He reported decreased 
sleep, awakening four to five times a night, decreased 
appetite, and decreased energy.  The veteran said that he was 
not depressed but was anxious.  He had been employed up to 
six months ago and said that, prior to this, he had 
suppressed his Vietnam experiences through work.  The veteran 
was noted to consume one-half pint of tequila and two to 
three beers per day.  His social history was given as 
unemployed, married for 30 years, with three children.  A 
mental status examination diagnosed alcohol dependence and 
PTSD.  

The veteran submitted an original stressor statement with his 
claim in February 1998.  He indicated that he had served with 
a supply and transportation unit and that he drove a truck 
that hauled troops and supplies on operations.  He indicated 
that he was not injured in Vietnam.  He listed his most 
stressful events as: 1) a graves registration unit being 
located close to his tent; 2) being bombed, and shelled; 3) 
seeing a truck blown up in front of him while on convoy duty; 
and 4) being involved in an accident where children were 
involved.  He indicated that he had flashbacks three times a 
month over the last 29 years.  He also said that he avoided 
going to school functions with his children.  He provided the 
name of an individual that he said knew him before, and 
after, Vietnam, but did not provide any statement from that 
individual.

In April 1998, the RO sent a development letter to the 
veteran that informed him of the upcoming process for 
adjudicating his claim.  The letter also forwarded a PTSD 
stressor questionnaire to be completed by the veteran that 
would provide more detailed information regarding his claimed 
stressors.

Also in April 1998, the RO submitted a request for private 
treatment records from Whitesburg Regional Hospital.  The 
veteran was informed of the request and notified that, 
ultimately, it was his responsibility to obtain the records.

The veteran returned his PTSD questionnaire to the RO in 
April 1998.  The veteran listed three specific incidents as 
stressors.  First, he said that he had had a very bad 
accident where two children had been playing behind his 
truck.  When he backed up his vehicle, he ran over the 
children.  The veteran indicated that the children were 
rushed to a hospital.  The second incident involved the 
veteran witnessing a truck that was blown up in front of him 
while on convoy duty.  The third incident was that a graves 
registration unit (GR) was directly by his tent.  He said 
that the first incident occurred in April 1966, the second in 
the fall of 1966, and he was billeted near the GR unit during 
his entire tour in Vietnam.  He did not list any information 
pertaining to casualties of members of his unit or other 
persons that he knew.  

In April 1998, the Whitesburg Hospital replied that they had 
no records for the veteran.

The veteran was afforded a VA PTSD examination in April 1998.  
The examiner noted that the veteran was examined without any 
other medical records and that the appellant was felt to be a 
reliable historian.  The examiner noted that the veteran 
complained of anxiety and stress from his experiences in 
Vietnam.  He reported driving a truck and was in combat 
situations many times, however, he never came under 
direct fire or felt that he was in significant danger from 
being killed.  He related one stressful event where he was 
driving a truck and a second man in the truck told him it was 
okay to back up.  When the veteran backed his truck up, he 
reported running over two Vietnamese children.  He was able 
to rush one to an aid station but the other child died at the 
scene.  The veteran related the story in a very tearful and 
distressed fashion.  The examiner noted that the veteran was 
treated in the ER approximately six months earlier for 
symptoms of anxiety and insomnia.  The examiner further noted 
that the veteran was out on bond for a charge of murder.  The 
veteran allegedly killed a man that had assaulted his son.  
The examiner said that the veteran repeated on three 
occasions that he was not using the examination as a way to 
get out of legal responsibility.  He said it was noteworthy 
as well that the veteran was able to work up until April 1997 
which was when the event occurred.  The veteran said that 
when he stayed busy he was okay.  He stated that he would get 
nervous and think about things that he tried to forget when 
he was not busy.  

The veteran said that he had had bad dreams about friends who 
had died, although the friends did not die in Vietnam.  He 
said that he had nightmares about being sent back to Vietnam.  
He slept four to six hours a night, which he said was enough 
for him.  He had no notable appetite disturbance, but ate one 
large meal per day. His weight was fairly stable.  The 
veteran denied flashbacks.  He did say that he could not 
stand to be around crowds and had been this way since 1968.  
He said he was unable to attend his daughters graduation.  
When he would go to ball games, he would watch, alone, from 
the sidelines.  He had no past psychiatric diagnoses, past 
psychiatric hospitalizations, or past psychiatric treatment.  
He did not attend any Vet centers and was on no medication.  
The veteran had worked continuously after service and said 
that he had always made a good living.  

Following a mental status examination the examiner concluded 
that, based upon the results of his examination, the veteran 
did not meet the diagnostic criteria for PTSD under the 
Fourth Edition of the American Psychiatric Associations 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS  (DSM-
IV).  He added that the veteran had notable anxiety and 
distress, much of which seemed to be related to his current 
legal difficulty, and, therefore, qualified initially as a 
life-circumstance problem which had evolved into an 
adjustment disorder.  The examiner noted that the veterans 
adjustment disorder did not appear to be related to his 
military service.  The examiners diagnoses were an 
adjustment disorder with chronic anxiety, unrelated to 
military service.  The veterans primary stressor was judged 
to be a legal one.

The veterans spouse submitted a statement in November 1998.  
She said that she had lived with the veteran for a long time 
and had relived his Vietnam experiences with him.  She said 
that there had been many tears and much pain associated with 
the veterans memories.  She added that he suffered from 
nightmares, flashbacks and that many problems existed.  

The veteran submitted a notice of disagreement in November 
1998.  He said that he felt the rating decision that denied 
service connection was wrong.  He also said that he had told 
the truth in regard to his experiences in Vietnam and that 
the experiences had caused him great pain in his life.  

The veteran submitted a VA Form 9, as his substantive appeal, 
in December 1998.  He also submitted a copy of a claimants 
statement for Physicians Mutual Insurance Company.  The 
statement indicates that the veteran was treated overnight at 
the Jenkins Community Hospital, November 11-12, 1998, and 
then had home confinement until November 17, 1998.  The 
statement indicates a primary diagnosis of anxiety 
attack/PTSD without further description or justification.  
However, on the reverse side of the statement, the sickness 
claimed was chest pain and other problems.  Further, a block 
was checked that indicated that the veteran had not been seen 
for this or a similar condition before.  

Analysis

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible.  Furthermore, upon examination of the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §  
3.303(a) (1998).  In addition, certain chronic diseases, 
including psychoses, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the specific 
claimed inservice stressor.  Cohen v. Brown, 10 Vet. App. 
128, 138 (1997); 38 C.F.R. § 3.304(f) (1998).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in combat with the enemy, as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veterans lay testimony or statement is accepted as 
conclusive evidence of the stressors occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
satisfactory, i.e., credible, and consistent with the 
circumstances, conditions, or hardships of service.  See 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f).; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, 
the VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veterans lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
which corroborate the veterans testimony or statements.  See 
Cohen, 10 Vet. App. at 147; Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); See also Zarycki, 6 Vet. App. at 98, Doran v. 
Brown, 6 Vet. App. 283, 289-290 (1994).

In this case, the veterans SMRs are negative for any 
treatment or evaluation related to any type of psychiatric 
condition.  There is no post-service evidence of treatment or 
diagnosis of a psychiatric condition until 1997, some 30 
years after service.  Moreover, there is no evidence that the 
veteran served in a combat role in service or otherwise had 
combat service such as to be entitled to the presumptions 
under 38 U.S.C.A. § 1154(b).

In the absence of any supportive evidence that the veteran 
engaged in combat with the enemy, he must prove the existence 
of a stressor by corroborating evidence.  However, the 
veterans lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  See Suozzi 
v. Brown, 10 Vet. App. 307, 310 (1997); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).

The veteran was treated at a VA facility in October 1997, 
some six months after he first encountered significant legal 
difficulties involving the alleged murder of a man that had 
assaulted the veterans son.  He was diagnosed with PTSD 
during his ER consultation in October 1997.  However, the 
examiner did not indicate whether the diagnosis was based 
upon the veterans related Vietnam experiences or upon his 
current legal difficulties.  The examiner only listed the 
veterans stressors as severe under Axis IV.

The veteran submitted a general stressor statement in 
February 1998.  He was requested to submit a more detailed 
statement in April 1998 that would enable the RO to research 
supporting information.  The veteran returned the 
questionnaire in April 1998, however, the information 
provided was not much more detailed than the original 
statement.  The veteran said that the incident involving his 
truck occurred in April 1966 but did not give a location 
other than Southeast Asia, Vietnam.  The incident regarding a 
truck that blew up in his convoy was even less detailed in 
that the same location was used and that it occurred in the 
fall without specifying the fall of 1965 or 1966.

In order for the RO to possibly obtain verification of the 
veterans stressors, it must try to present as much detailed 
information as possible to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)).  Vague requests for 
verification are returned by USASCRUR to the RO.  Here, the 
RO attempted to obtain more detailed information from the 
veteran but the information provided was inadequate.  The 
Board notes that assistance in developing a claim is not a 
one-way street.  If the veteran wishes help in developing his 
claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Since sufficient 
specification information was not available, no stressors for 
the veteran were verified.

The insurance claim statement submitted by the veteran does 
not contain any type of medical records to substantiate the 
two primary diagnoses listed as anxiety attack/PTSD.  
Moreover, the reverse side of the statement indicated that 
the veteran was treated for chest pain, not a psychiatric 
condition.  Further, the veteran indicated that he had not 
been seen for that particular or similar condition before 
when he had been evaluated by the VA for psychiatric purposes 
on at least two occasions.  The veteran had previously been 
notified, in April 1998, that it was his responsibility to 
obtain private treatment records in regard to another medical 
facility.  He did not submit any such records in regard to 
this latest hospitalization.  Nor did he indicate in his VA 
Form 9 that there were medical records available that would 
support his case.  

The Board notes that the veteran was not afforded a 
supplemental statement of the case (SSOC) that addressed his 
submission of the insurance statement.  38 C.F.R. § 19.31 
(1998).  The RO addressed the evidence in a remarks section 
on a VA Form 8, Certification of Appeal, dated in December 
1998.  However, the Board finds that no prejudice attached to 
the ROs failure to provide the SSOC.  The veteran was 
advised in a November 1998 statement of the case (SOC) of his 
need to submit adequate evidence to support his claim.  This 
was after the previously submitted private records, VA 
records, and VA examination reports were all considered.  The 
insurance statement was just that  a statement.  No 
substantive detail or basis for a diagnosis was provided.  
Moreover, when the veteran was notified that his case was 
being forwarded to the Board, he was on notice that the 
latest evidence had not changed the outcome of his claim.  
The Board does not condone the ROs failure to address the 
evidence in an SSOC.  Still, there is no basis to conclude 
that the veterans claim suffered any prejudice as a result.  
See generally, Bernard v. Brown, 4 Vet. App. 384, 392-95 
(1993).

The veteran was afforded a thorough VA examination in April 
1998.  The examiner noted the veterans claimed Vietnam 
stressors as well as his current life stressor involving a 
pending murder charge.  (The Board notes that the veteran did 
not raise the claimed stressor of being located near the GR 
unit either with the ER physician or the VA examiner.)  The 
examiner in April 1998 also considered the veterans 
subjective and objective symptomatology and concluded that 
the appellant did not meet the diagnostic criteria for PTSD 
under DSM-IV.  Rather, the veterans diagnosis was given as 
an adjustment disorder, related to his current legal 
difficulties and not his military service.  The examiner 
listed the veterans primary stressor under Axis IV as his 
legal difficulty.

Finally, the veteran and his wife have submitted statements 
wherein they assert that the veterans psychiatric condition 
is related to his service in Vietnam.  While the veteran is 
certainly capable of providing evidence of symptomatology, 
and his wife can attest to her observations, the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge...  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physicians opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

In reviewing the totality of the evidence, the Board must 
conclude that the preponderance of the evidence is against 
the grant of service connection for an acquired psychiatric 
disorder.  There is no indication of a psychiatric disorder 
in service or within the presumptive one year period after 
service.  Moreover, there is no evidence linking the 
veterans current diagnosis of an adjustment disorder to any 
incident of service.

In regard to PTSD, the Board notes that the veteran does not 
have a corroborated stressor of record.  The October 1997 ER 
evaluation noted the veterans Vietnam stressors and his 
legal difficulties, but the diagnosis was silent in regard to 
what stressors were the basis for the diagnosis.  The 
November 1998 insurance statement provided no amplifying 
information.  In contrast, the April 1998 VA examination, in 
addition to finding no evidence of PTSD, clearly attributed 
the veterans adjustment disorder to nonmilitary stressors.  
In light of the absence of a clear diagnosis of PTSD based 
upon verified inservice stressors, and a competent opinion 
linking a diagnosis of PTSD to the claimed stressors, the 
veterans claim must be denied.

In reaching this determination, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107.

Although the Board has disposed of the claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD, on a ground different from that of the RO, 
that is, whether the veteran is entitled to prevail on the 
merits rather than whether the claim is well grounded, the 
veteran has not been prejudiced by the Board's decision.  In 
assuming that the claim was well grounded, the Board has 
accorded the veteran greater consideration than his claim 
received at the RO.  Bernard, 4 Vet. App. at 392-94.



ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
